Citation Nr: 1605882	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia, which reopened, but continued to deny, the Veteran's claim.

The issue of entitlement to service connection for left ear hearing loss with tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for left ear hearing loss with tinnitus.

2.  Evidence received since the September 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for left ear hearing loss with tinnitus; thus it is new and material.  


CONCLUSIONS OF LAW

1.  The September 2007 RO rating decision that denied reopening a previously denied claim for service connection for left ear hearing loss with tinnitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2015).

2.  Evidence received since the September 2007 RO rating decision is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the claim to reopen, VA has substantially satisfied the duties to notify and assist.  To the extent that there is any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The evidence added to the claims file since the September 2007 RO rating decision includes statements received in May 2010, April 2011, and June 2011 from the Veteran which indicate an audiologist at a VA hospital reviewed his audiograms prior to service and at discharge from service.  The Veteran reports that the audiologist informed him that there was greater hearing loss upon discharge than there was at entrance.  Furthermore, the Veteran reports that the audiologist stated the loss was sufficient enough to file a claim.  The statements are presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); see also Justus v. Principi, supra.  The Board notes that a May 2010 VA clinical record reflects that the Veteran discussed audiograms and past evaluations with an audiologist.

The Board finds it reasonable that the physician's suggestion to file a claim may indicate that the Veteran's pre-existing left ear hearing loss may have been aggravated by service.  The evidence is material in that it addresses an unestablished fact - that there was an increase in the pre-existing left ear hearing loss during service that may have been aggravated by service.  

Given the low threshold for reopening a previously denied claim as espoused by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim is reopened.  However, the Board cannot, at this point, adjudicate the reopened claim, as further action is required to comply with VA's due process requirements as detailed in the REMAND section below.  


ORDER

New and material evidence sufficient to reopen the claim for entitlement to service connection for left ear hearing loss with tinnitus has been received, and the appeal is granted to that extent.  


REMAND

The Veteran suffered some left ear hearing loss prior to entrance in service.  An April 1985 Report of Medical Examination for enlistment purposes reflects the below audiometric scores in decibels for the Veteran's left ear:





HERTZ



500
1000
2000
3000
4000
LEFT EAR
35
45
50
65
70
  
The examiner assigned a physical profile of "H-2."  The "H" indicates hearing acuity.  A "2" is indicative that the Veteran meets procurement standards but may have some limitation on initial MOS classification and assignment. (See Army Regulation (AR) 40-501.)  Thus, the Veteran had a pre-existing left ear disability noted on entrance, and the presumption of soundness does not apply. 38 C.F.R. § 3.304 (2015).    

Upon entrance, a January 1986 audiogram reflects additional hearing loss since the April 1985 examination:





HERTZ



500
1000
2000
3000
4000
LEFT EAR
50
60
60
65
75

The report reflects that the Veteran has had left ear hearing loss for two years and a civilian doctor thinks it was caused by a virus.  The Board notes that the Veteran stated that he never had a viral infection, but that instead, his pre-existing hearing loss was caused by loud noises with little or no hearing protection.  See May 2010 statement.

Subsequent audiograms conducted in service dated March 1987 and April 1987 are listed in order below:





HERTZ



500
1000
2000
3000
4000
LEFT EAR
50
65
65
75
80






HERTZ



500
1000
2000
3000
4000
LEFT EAR
55
65
75
85
100

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in the injury or disease during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a presumption of aggravation under section 1153 arises, due to an increase in disability in service, the burden shifts to the government to show by clear and unmistakable evidence that the increase was due to the natural progress of the disease.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also Horn v. Shinseki, 25. Vet. App. 231, 235 (2012).

The Veteran has submitted evidence that his pre-existing hearing disability increased during service.  On remand, a medical opinion must be obtained to address whether the increase was a result of natural progress.  A December 2010 VA medical opinion is not adequate to answer the question because the examiner did not address the worsening of the audiogram results in service.  Furthermore, the opinion does not use the appropriate standard, i.e., whether the evidence is clear and unmistakable that the pre-existing left ear disability was not aggravated by service and was the result of the disability's natural progression.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any left ear hearing disability with tinnitus. Copies of all pertinent records should be made available to the examiner.  Based on the examination and review of the record, the examiner should answer the following question: 

Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the pre-existing left ear hearing disability was not aggravated by service and that any increase in disability was due to the natural progression of the disease?

In answering that question, the examiner should comment on: a) the audiogram scores prior to induction and while in service (April 1986, January 1986, March 1987, and April 1987); b) the references in the file to a viral infection prior to service (including the October 1987 Medical Board Report which reflects a finding of pre-existing left ear hearing loss due to "sudden sensorineural hearing loss probably due to viral origin"); and, c) the findings and opinions of the December 2010 VA audiometry examination.  

2.  Then, readjudicate the claim for service connection for left ear hearing loss with tinnitus on the merits considering all evidence of record (not just the evidence received since this remand).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


